DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application discloses and claims subject matter only disclosed in prior application no 17/132,603, filed 23 December 2020 (now patent no. 11,083,945). Accordingly, this application is entitled to claim the benefit of the filing date of ‘603. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims (1-12, 15, 21), (16-19), (20) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenkins et al (7,927,237) (hereinafter Jenkins) in view of Thurman et al (US 2014/0195019 A1) (hereinafter Thurman).
Claim 1, Jenkins discloses a system for assisting a user with programming a custom basketball practice arrangement, the system comprising:
a ball ejector (300) configured to launch basketballs (99) toward each of a plurality of pass receipt locations (1000A-1000G) located at a basketball playing surface (500);
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

configured to receive a user selection of an initial subset of said pass receipt locations, and one or more revisionary user selections (revisionary has been taken to imply that the user has the ability to reenter additional selections and that the system is not limited to one option) indicating deselection of at least one of said pass receipt locations in said initial subset and indicating selection of at least one of said pass receipt locations not in said initial subset to define a revised subset (the systems disclosed by both Jenkins and Thurman allow for the user reselection i.e. revision; such a selection is inherent to the type of device disclosed by both references; it is well understood that the system is not just limited to a one-type input or selection, but rather capable of receiving multiple inputs i.e. revisions and reselections to meet the end user’s needs); and
a control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said user interface and command said ball ejector to launch at least one basketball towards each of said pass receipt locations in said revised subset. 
It is the examiner’s position that Jenkins discloses the claimed invention.  Should applicant disagree with the examiner’s position, then the following rejection is presented.  Jenkins discloses the claimed device with the exception of the interface having the ability to indicate user selection such as: number of shots, pass receipt locations, stop or cease launching once the number of ball selection per location is completed and resuming launch towards a second location.  However, as disclosed by Thurman (paragraphs 0030, 0036, 0049, 0089, 0107, 0145) it is known in the art to provide an interface which is capable of accepting user selections.  It would have been obvious to one of ordinary skill in the art to have used such an interface for Jenkins device given that Thurman teaches such is an appropriate manner to allow customized user inputs in order to meet individual user needs.  
Claim 2, Jenkins as modified above further shows a practice initiation selection option (note: a practice initiation selection option has been interpreted to mean start button) (paragraph 0109 of Thurman reference and column 9, lines 24-53 of the Jenkins reference) at said user interface, wherein said control system is configured to command said ball ejector to initiate said custom basketball practice arrangement following receipt of data from said user interface indicating selection of said practice initiation selection option (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52).
Claim 3, Jenkins further shows said user interface is configured to permit individual selection of each of said pass receipt locations by way of a corresponding number of selectable pass receipt input locations. 
Claim 4, Jenkins as modified above further shows said user interface comprises a visual depiction of a three-point line (paragraphs 0110, 0162 and figures 13-15 of the Thurman reference), wherein said selectable pass receipt input locations are arranged in relation to said visual depiction of said three-point line to visually correspond with said pass receipt locations located at said basketball playing surface (column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference; paragraphs 0056, 0063 of the Thurman reference).  
Claim 5, Jenkins as modified above further shows said selectable pass receipt input locations are provided on a one-to-one basis with each of said pass receipt locations (paragraph 0109 of Thurman reference and column 9, lines 24-53 of the Jenkins reference). 
Claim 6, Jenkins as modified above further shows said selectable pass receipt input locations are spaced apart along said visual depiction in an arcuate fashion (paragraph 0109 of Thurman reference and column 9, lines 24-53 of the Jenkins reference).
Claim 7, Jenkins alone and as modified above shows said user interface is configured to permit direct selection of each of said selectable pass receipt input locations by physical touch (Jenkins column 9, lines 24-42, shows the interface can be accessed via pushbuttons, menu-driven selections on an alphanumeric display; Thurman also teaches the use of touchscreen, keypad, keyboard, touchpad, stylus etc. in paragraph 0089). 
Claim 8, Jenkins alone and as modified above shows each of said selectable pass receipt input locations comprise buttons which are visible prior to selection (Jenkins column 9, lines 24-42 teaches bush-buttons. 
Claim 9, Jenkins alone and as modified above shows said user interface comprises visual depictions of a base line and at least part of a key of a regulation basketball court, wherein said selectable pass receipt input locations are arranged in relation to said visual depictions of said base line and at least part of said key of said regulation basketball court to visually correspond with said pass receipt locations located at said basketball playing surface (column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference; paragraphs 0056, 0063 of the Thurman reference).  
Claim 10, Jenkins alone and as modified above shows said data received at said control system indicates a non-serial order in which said user selection was made at said user interface and said control system is configured to command said ball ejector to launch said basketballs towards each of said pass receipt locations in said non-serial order (column 6, lines 53-67 and column 7, lines 1-16 of the Jenkins reference; paragraphs 0165 of the Thurman reference).
Claim 11, Jenkins alone and as modified above shows a detector configured to detect passage of basketballs through a rim of a basketball goal to indicate a made basketball shot (goal score sensor 872; figures 28, 31-32; column 20, lines 11-16 of the Jenkins reference); and
a report generator in electronic communication with said control system and configured to generate a report indicating user success in making shots (Jenkins alone and as modified in view of Thurman shows the report generator comprises a remote computer or server for making the report electronically available at a remote electronic display (column 20, lines 11-17; figure 28 of the Jenkins reference; paragraphs 0036, 0049, 0162 of Thurman reference).
Claim 12, Jenkins alone and as modified above shows said report comprises percentages of successfully made shots for said pass receipt locations in said revised subset visually depicted in relation to a second visual depiction of said three-point line at positions visually corresponding with said pass receipt locations (column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference; paragraphs 0056, 0063 of the Thurman reference).  
Claim 15, Jenkins alone and as modified in view of Thurman shows a selectable number of shots per spot option (the interface in both references allows a user to select the number of balls and the location in which the balls are to be elected to), provided at said user interface and configured to receive a user selection of a number of basketballs to be passed to each of said pass receipt locations in said revised subset, wherein said control system is configured to receive said user selection of said number of basketballs to be passed to each of said pass receipt locations in said revised subset and command said ball ejector to pass said selected number of basketballs to a given one of said pass receipt locations in said revised subset before moving on to a next one of said pass receipt locations in said revised subset; and
a selectable time delay between passes option provided at said user interface and configured to receive a user selection of a number of seconds between passes of said basketballs to said pass receipt locations in said revised subset, wherein said control system is configured to receive said user selection of said number of seconds between passes of said basketballs and command said ball ejector to wait said selected number of seconds after launching a given basketball before launching a next basketball ((column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill.)
Claim 21, Jenkins alone and as modified above shows a start button provided at said user interface (paragraph 0109 of Thurman reference and column 9, lines 24-53 of the Jenkins reference), wherein said number of selectable pass receipt input locations are provided at said user interface in a manner visually correspondent with locations of said pass receipt locations on a one-to-one basis, and wherein said control system is configured to initiate said custom basketball practice arrangement following receipt of data from said user interface indicating selection of said  start button by commanding said ball ejector to launch at least one basketball towards each of said pass receipt locations in said revised subset (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52).

Claims 16-18, During normal use and operation of the Jenkins alone and as modified in view of Thurman, the method steps set forth by applicant in the claim is naturally provided (note the rejection of claims 1-12, 15). 
Claim 20, Jenkins discloses a system for assisting a user with programming a custom basketball practice arrangement, said system comprising:
a ball ejector (300) configured to launch basketballs (900) toward each of a plurality of pass receipt locations (1000A-1000G) located at a basketball playing surface (500);
a user interface 
[(column 9, lines 4-23) Display 404 may contain an alphanumeric display panel; an infra-red or RF remote-control receiver; the 90V DC motor controller; the microcontroller system (Printed Circuit Board Assembly (PCB); the system power supplies and the electrical connectors necessary to interconnect with the external system components.  The alphanumeric display panel is comprised of a large array of discrete ultra-bright LED devices which are driven by the microcontroller system to provide visual communication and interaction with the users of the machine.  The remote-control receiver allows the input of data to the system to facilitate selection of the operating parameters (the "drills") for a given training session.  The 90V motor controller translates the logic-level control signals from the microcontroller to the voltages and currents necessary for the bi-directional control of the motor.  The microcontroller PCB includes the microcontroller chip and its associated logic.  It also includes the Livewire, or illuminated delivery direction indicator 1100 drivers.  The system power supplies provide the necessary voltages and currents to operate the logic, sensor and display components. 
 
(column 9, lines 24-42)  An integral part of the microcontroller system may be a hand-held remote control module.  This unit communicates with the display 404 via infra-red radiation modulated with appropriate control codes.  Pushbuttons on the hand-held remote control module allow the operator to interact with a series of menu-driven selections sequentially presented on the alphanumeric display.  These menu selections include the selection of the "drill" to be executed; the number of balls launched for each step of the drill, and the time interval between the ball launches.  The drill selected specifies the number of shots in the drill.  Also, each unique drill is preprogrammed with a patterned sequence of aiming spots to which the ball is launched.  These sequences are designed to elicit specific patterns of movement by the player as the player is required to move from one aiming spot to the next in a pre-determined time period.  An exception to the pre-programmed spot sequence is provided in the "manual" mode in which the operator can specify the location, interval, and number of shots for a customized workout drill. 
 
(column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.] 

comprising a start button (paragraph 0109 of Thurman reference and column 9, lines 24-53 of the Jenkins reference), a rendering of a three-point arc (paragraphs 0110, 0162 and figures 13-15 of the Thurman reference), wherein said selectable pass receipt input locations are arranged in relation to said visual depiction of said three-point line to visually correspond with said pass receipt locations located at said basketball playing surface (column 7, lines 59-67 and column 8, lines 1-35 of the Jenkins reference; paragraphs 0056, 0063 of the Thurman reference) and a number of selectable pass receipt input locations (“SPRIL”) arranged in a spaced arcuate pattern about said rendering to visually correspond with said pass receipt locations on a one-to-one basis, wherein said SPRIL are configured for individual and direct selection by a user ((column 9, lines 43-53) Display 404 may be outfitted with an alphanumeric display that allows selection of various parameters of the ball return machine 10 machine sequence prior to the execution of an actual drill.  After a selected drill has been initiated, the alphanumeric display indicates the progress of the drill.  The shots remaining in the drill sequence are displayed, as well as the count of successfully made baskets (goals.) Upon initial power-up of the machine the alphanumeric display may presents an "attract mode" consisting of the alternating messages.  After a drill has been selected the display performs as described above.);
a control system (control system uses a microcontroller to control the delivery machine; column 6, lines 39-52) configured to receive data from said user interface indicating a user selection of a subset of said SPRIL corresponding to a subset of said pass receipt locations for said custom basketball practice arrangement and one or more revisions to said custom basketball practice arrangement (column 9, lines 24-42) adding or removing various ones of said pass receipt locations from said subset until said start button is selected and subsequently program said ball ejector to launch at least one of said basketballs to each of said plurality of pass receipt locations in said subset corresponding to each of said SPRIL in said subset as revised up to selection of said start button (the systems disclosed by both Jenkins and Thurman allow for the user select, deselect the entered locations, such a selection and/or deselection is inherent to the type of device disclosed by both references; it is well understood that the system is not just limited to a one-type input or selection, but rather capable of receiving multiple inputs i.e. revisions and reselections to meet the end user’s needs); and 
a collection net assembly (collection net 110; figure 1; column 20, lines 11-17)  having an upper edge configured for extension about a rim of a basketball goal to collect basketballs thrown towards said basketball goal and funnel collected ones of said basketballs to said ball ejector (figure 1 shows the upper edge of the net extends above a rim of a basketball goal; as taught by Jenkins the height of the basketball goal is adjustable, meaning the upper edge of the net can take on various positions with respect to the rim);
wherein said SPRIL are visible following selection by said user such that said user is aware of where said basketballs will be launched during said custom basketball practice arrangement (the buttons are naturally visible to the user).

Double Patenting
The Terminal Disclaimer submitted on 14 June 2022 have been accepted.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.  Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571) 272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
01 August 2022